Title: From Thomas Jefferson to William Branch Giles, 20 November 1794
From: Jefferson, Thomas
To: Giles, William Branch



Dear Sir
Monticello Nov. 20. 1794.

I have lately recieved from Donald & Burton their account crediting me for your bill of excha. £37–10 stirling, as also Mr. Brown’s account, who by consigning my tobaccoes to another house on the failure of the former, placed my credits in his own account while the debets were with Donald & Burton, and thus saved you the £37–10 and me the rest of my tobacco. Not having been indebted to Donald & Burton at the time they credited your bill nor for long after, and consequently drawing no profit from the credit, I have given my bill but for the principal sum; the loss of interest you will place to account of the casualties which have happened in the whole of this business.
I remember you offered to return to me (in Philadelphia) some papers of mine respecting my demand against Bannister’s estate. Was his promisory note among them? We cannot find it, and I am considerably embarrassed in another settlement for want of it. Pray inform me by return of post if you have it at all, and if with you, send it.
I do not know the present state of health of T. Shippen but if such as admits his being spoken to on business without uneasiness, and you should ever have an opportunity I will thank you to mention this demand to him. It is now somewhat upwards of £100. our money, and Mr. Dunbar being dead, I know not who to apply to for it. I am in real want of it. However if the state of his health would render such an intimation uneasy to him, say nothing about it.
We are here big with expectations of hearing that Detroit is attacked by Govr. Lee, as the declared purpose of that armament is hardly sufficient to be used as the ostensible one. It is presumed that the Executive must have serious information from Mr. Jay. We wish much also to see the speech: tho’ that will hardly reveal the secret. We have no news to give you but of our cattle and crops: it is from you to us that news are expected. Adieu; believe me with sincere esteem Dear Sir Your friend & servt

Th: Jefferson

